Citation Nr: 1111894	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  04-32 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disability, to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for a chronic acquired psychiatric disability, to include PTSD.

In May 2005, the Veteran and his representative appeared for a videoconference hearing at the RO to present oral testimony and documentary evidence in support of his claim before the undersigned Acting Veterans Law Judge.  The transcript of this hearing has been obtained and associated with the Veteran's claims file for review and consideration by the Board.

During the course of the appeal, the Board remanded the case to the RO in June 2006, and again in January 2008, for additional evidentiary and procedural development.  Following the most recent remand, the denial of service connection for a chronic acquired psychiatric disability (to include PTSD) was confirmed in an August 2010 rating decision/supplemental statement of the case.  The case was thereafter returned to the Board in September 2010, and the Veteran now continues his appeal.

Following the issuance of the last supplemental statement of the case in this matter in August 2010, additional evidence was added to the claims file.  This evidence, which was received in September 2010, includes a stressor statement from the Veteran as well as a VA medical opinion from the Veteran's treating psychiatrist.  In November 2010, the Veteran's representative waived review of this evidence by the RO in the first instance.  See 38 C.F.R. § 20.1304(c).

The evidence received in September 2010 also includes correspondence from the Veteran indicating his desire to reopen his previously denied claims of entitlement to service connection for sinusitis and chronic obstructive pulmonary disease.  Additionally, he also claims entitlement to service connection for diabetes mellitus, thyroid disease, bilateral hearing loss and residuals of a perforated eardrum, kidney disease, liver disease, bilateral cataracts, and residuals of right foot fracture claimed as the result of injuries sustained during an episode of loss of consciousness secondary to service-connected paroxysmal atrial fibrillation with mitral valve prolapsed.  Lastly, he claims entitlement to increased ratings for chronic low back strain and paroxysmal atrial fibrillation with mitral valve prolapse.  As these issues have not been adjudicated in the first instance by the Agency of Original Jurisdiction, the Board does not have jurisdiction over them and they are thus referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  The Veteran's service treatment records reflect no evidence of treatment for, onset of a chronic psychiatric disability, including PTSD, anxiety disorder, depression, and mood disorder, during his period of active duty.

3.  Anxiety disorder, depression, and mood disorder were first manifested many years post service, and there is no competent and persuasive medical evidence of a medical relationship between these Axis I diagnoses and the Veteran's period of active duty.

4.  The Veteran did not serve in combat, or in a combat zone where he would be exposed to the threat of hostile military or terrorist activity during his period of active duty. 

5.  Clinical opinions of VA psychologists and psychiatrists relate the Veteran's Axis I diagnosis of PTSD to claimed traumatic events alleged to have occurred during the Veteran's service, which include finding the decapitated head of a downed naval aviator, being aboard ship while in the vicinity of an aerial combat engagement between warplanes of the U.S. Navy and the Libyan Air Force, being ordered to visually inspect his vessel's propeller shaft in conditions where he feared for his life, and losing a shipboard friend to an accidental electrocution and having thereafter to handle his friend's clothing and shoes, which contained bits of his charred flesh.

6.  There is no credible evidence to corroborate the occurrence of the Veteran's aforementioned stressors during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic acquired psychiatric disorder other than PTSD are not met.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance of Act of 2000 and VA's duty to assist

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the service connection claim on appeal, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the claim, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claim for service connection for an acquired psychiatric disorder, to include PTSD, decided herein, stems from the Veteran's application to reopen this claim for VA compensation, which was filed in April 2003.  VCAA notice letters addressing the applicability of the VCAA to claims for service connection for PTSD and psychiatric disorders and of VA's obligations to the Veteran in developing such claims were dispatched to the Veteran in June 2003 and September 2006, which collectively address the matter on appeal and satisfy the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although the September 2006 notice did not precede the initial adjudication of the Veteran's psychiatric disorder claim, it was followed by a subsequent readjudication on the merits, most recently in a supplemental statement of the case issued in August 2010, thereby curing the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that the Veteran's service treatment records, service personnel records, pertinent U.S. Navy decklogs, and relevant post-service private, Social Security Administration (SSA), and VA medical records for the period spanning 1982 to 2010 have been obtained and associated with the claims file.  The Veteran has not otherwise indicated that there is additional relevant evidence that is not presently associated with his claims file.  Thus, the Board is satisfied that the evidence is sufficiently developed for appellate adjudication and that no further development is necessary as any such development would either produce no records or records irrelevant to the matters on appeal.  The Board notes that the Veteran and his representative have been provided with ample opportunity to submit additional evidence in support of the claims up to the time when the case was received by the Board in December 2010, and that neither the Veteran nor his representative have indicated that there are any outstanding relevant post-service medical records or other pertinent evidence that must be considered in this current appeal with respect to the issues decided herein.  

With regard to the development undertaken to verify the Veteran's alleged in-service stressors, the Board observes that in addition to obtaining the September 1979 decklogs of the U.S. Navy vessel on which the Veteran served (i.e., the USS Arthur W. Radford (U.S. Navy hull number DD 968)) in an attempt to verify the Veteran's alleged stressor that reportedly occurred that month, VA has affirmed in a July 2010 memorandum that it was unable to verify his alleged in-service stressors linked to his PTSD diagnosis after properly following all procedures for obtaining corroboration, and that all efforts to obtain the needed information have been expended and that any further attempts to do so would be futile.  This included solicitations for details, information, and records made by VA to the Veteran, the National Archives and Records Administration (NARA), the Naval Historical Center, and the Naval History and Heritage Command.  The Board is therefore satisfied that VA has undertaken all efforts in good faith to verify the Veteran's alleged in-service PTSD stressors and that no further development in this regard is warranted.     

With respect to the psychiatric claim at issue, the Board observes that the Veteran was provided with VA examinations addressing the matter, which were conducted in August 2003 and July 2010, in which nexus opinions addressing the relationship between the Veteran's military service and his PTSD were obtained.  These opinions have been supported by medical rationales based on the examiner's review of the Veteran's relevant clinical history.  The Board finds no deficit in the VA medical examination reports of record, nor the clinical findings, nexus opinions, and supportive rationales accompanying them, that would render them unusable.  The Board thus deems them all to be adequate for purposes of adjudicating the claim for VA compensation for a chronic psychiatric disability, to include PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board notes the Veteran's contention that a remand for an additional VA examination and nexus opinion is warranted to address whether or not the chronic psychiatric diagnoses other than PTSD that are shown in the record are related to service.  However, the Board finds that no examination in this regard is warranted and that this matter may be duly adjudicated without prejudice to the Veteran.  While acknowledging that VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law, in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board concludes that an examination with respect to the issue of entitlement to service connection for a chronic psychiatric disorder other than PTSD is not needed in this case.  The service treatment records do not show treatment for, or diagnoses of, any chronic psychiatric disabilities.  Post-service medical records also do not show onset of a psychotic disorder that was manifested to a compensably disabling degree within the first year immediately following his discharge from active duty in November 1981.  The only evidence indicating that the Veteran "suffered an event, injury or disease in service" relating to these non-PTSD psychiatric disabilities is his own lay statements.  As will be further discussed below, the Board, as finder of fact, finds the Veteran's historical account in this regard to be contradicted by the clinical record and thus lacking in credibility.  Accordingly, this evidence is presently insufficient to trigger VA's duty to provide an additional examination for a nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  Although the Veteran is competent to allege that he experienced psychiatric symptoms since military service (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)), an Axis I diagnosis of a psychiatrically disabling clinical entity is a medical diagnosis that the Veteran, as a layperson possessed of no formal medical training, is not competent to make on his own, much less to proffer probative nexus  opinion.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   Therefore, as the facts of the case do not meet the test established by the Court in McLendon, the Board finds that a remand to provide the Veteran with a nexus examination regarding the claim for service connection for a psychiatric disorder other than PTSD is not warranted.

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his service connection claims decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for a chronic acquired psychiatric disability

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2010).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2010)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any notation of psychiatric counseling or treatment at a mental health clinic in service will permit service connection for a chronic acquired psychiatric disability, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-98.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2010).

The Board has reviewed the Veteran's service treatment records and notes that these show normal psychiatric findings on clinical examination on entrance into service, throughout active service, and on separation from service.  The Veteran reported having no relevant psychiatric history or history of psychiatric symptoms in his medical history questionnaires concurrent with active duty.  The records do not indicate any psychiatric treatment or counseling during the Veteran's active service.  Although the Veteran has alleged that he did, in fact, receive counseling from a naval corpsman while serving aboard ship, he states that these sessions were never recorded in his medical file by the corpsman.  The Board finds as a factual matter that the absence of any objective clinical documentation of psychiatric counseling does not support the Veteran's tacit assertion of onset of his psychiatric disorder in service, and further finds his account of having received undocumented psychiatric counseling to be lacking in credibility.  Furthermore, to the extent that the Veteran alleges onset of psychiatric problems during service, such assertions are contradicted by his service treatment records indicating no treatment for, or diagnosis of any psychiatric condition during active duty, such that the Board finds the Veteran's statements to also be lacking in credibility in this regard.

The Board notes that the Veteran's service personnel records reflect exemplary service.  Although his initial personnel evaluation during shore based training was average, his annual performance scores thereafter show that he received top level ratings, which he maintained throughout his entire period of active duty from that time forward.  Included in his personnel records were official commendations for his exceptional performance (rated as outstanding) in his capacity as a petty officer in charge of ship's stores and providing supply services to the crew of his vessel, the USS Arthur W. Radford.  The Board finds that the Veteran's performance record during service does not indicate any decline that might obliquely indicate exposure to a disruptive psychiatric stressor that would manifest itself in a corresponding decline in his military functioning.

Following the Veteran's service separation in November 1981, he was examined by VA in March 1982 and found to have normal psychiatric findings.  Thereafter, post-service medical records do not reflect onset of a chronic acquired psychiatric disability until VA examination in May 1996, which revealed a diagnosis of PTSD.  Subsequent private, SSA, and VA psychiatric treatment records for the period from 1996 to 2010 show diagnoses that include anxiety disorder, depression, and mood disorder, in addition to PTSD.  None of these records indicate any link between the Veteran's service and his aforementioned Axis I psychiatric diagnoses (other than PTSD).  Therefore, to the extent that the Veteran is claiming entitlement to service connection for a chronic acquired psychiatric disability other than PTSD, the Board finds that there is no objective clinical evidence establishing onset of any such Axis I diagnosis in service, onset to a compensable degree of a psychotic disorder within the one-year presumptive period immediately following the Veteran's separation from service in November 1981, and no clinical evidence that objectively links his aforementioned Axis I psychiatric diagnoses (other than PTSD) to his period of active duty.  To the extent that the Veteran attempts to assert such a link based on his own personal knowledge of psychiatric medicine and his medical history, as the record indicates that he served as a supply specialist during active duty and post-service in the food and hospitality industry and as a security guard, he does not possess the requisite medical training to make medical diagnoses or present commentary and opinion regarding matters of medical etiology and causation.  His statements in this regard are therefore entitled to no probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As such, his claim in this regard must be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this aspect of his VA compensation claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2010).  

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(2) (2010); see also 38 U.S.C.A. § 1154(b) (West 2002).

During the course of this appeal, 38 C.F.R. § 3.304 was revised.  The changes, effective on July 13, 2010, are applicable to this claim.  The pertinent revisions 
liberalize, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (July 13, 2010).

In his oral hearing testimony before the Board, and in his various written statements in support of his claim, the Veteran contends that he has a clinical diagnosis of PTSD that is the result of his in-service exposure the following alleged stressors:

(1)  In September 1979, while serving aboard the U.S. Navy destroyer USS Arthur W. Radford (DD 968), he was ordered to join an away team of men aboard a motorized launch to search the shark-infested ocean waters for the body of a downed American naval aviator from the aircraft carrier USS America (CV 66).  According to the Veteran's account, a member of his team discovered and retrieved a pair of human eyes from the water, whereupon the Veteran ordered the man to throw the eyes back into the sea.  Soon afterward, the team discovered the flight helmet of the lost aviator with the decapitated and incomplete remains of his head still inside.  The Veteran reported that he experienced horror from this discovery and felt guilt for callously ordering his fellow sailor to throw the human eyes he discovered back into the sea.

(2)  While serving aboard the USS Arthur W. Radford, which was attached to an aircraft carrier battlegroup led by the USS America, this flotilla of American warships had occasion to deploy in the Mediterranean Sea within the disputed waters of the Gulf of Sidra off the coast of Libya, which asserted territorial authority and control over these waters.  According to the Veteran, the naval battlegroup's right to navigate these waters was challenged by aircraft from the Libyan Air Force.  In response, U.S. Navy fighter planes engaged the Libyan aircraft and shot down two of them in an aerial battle.  The Veteran alleges that he was awarded one of two Bronze Star Medals for valor in combat for his participation in this incident.  

(3)  While serving aboard the USS Arthur W. Radford, the Veteran was ordered to visually inspect the integrity of the vessel's propeller and propeller drive shaft and look for leaks.  The Veteran reported experiencing intense fear that he might lose his life while carrying out this inspection.

(4)  While serving aboard the USS Arthur W. Radford, the Veteran lost a shipmate whom he was friendly with after the man was accidentally electrocuted.  According to the Veteran's account, the man's death occurred shortly after he shared lunch with him.  The Veteran reported that he was ordered to ship the dead crewman's clothing and shoes home, but when he closely inspected these clothing articles he could see and smell charred human flesh still adhering to them.  The Veteran reported experiencing intense horror and revulsion from this discovery and stated that he threw the clothing overboard and became nauseous and physically sick.

The Veteran's service personnel records establish that following shore-based training, he served aboard the destroyer USS Arthur W. Radford from October 1978 all the way to his separation from active naval service in November 1981, as a enlisted man involved in maintaining his ship's supplies.  No combat-related duty or participation in combat is indicated in the Veteran's service records.

As a starting point, the Board notes that the Veteran's medical records do include an objective Axis I diagnosis of PTSD that has been clinically linked to his alleged in-service stressors as discussed above.  To the extent that a recent VA psychological examination conducted in July 2010 disputes the Veteran's current PTSD diagnosis, an August 2010 VA psychiatrist's opinion presents a firm diagnosis of PTSD linked to the Veteran's account of exposure to in-service stressors.  As such, the Board will concede as a factual matter that the Veteran currently has a valid diagnosis of PTSD linked to his alleged in-service stressors.  Therefore, to prevail on his claim for service connection for PTSD, the stressors linked to this diagnosis must be objectively verified.

The Board, as a factual matter, finds that the Veteran did not participate in combat, nor did he serve in a combat zone during his period of active duty in the Navy.  His statements regarding his exposure to combat-related in-service stressors are therefore insufficient in and of themselves to establish the occurrence of the claimed combat-related stressors.  See 38 C.F.R. § 3.304(f)(2) (2010).  

On review of the evidence, the Board finds that the Veteran's service treatment and personnel records do not reflect any participation in combat, nor do they show that he was actually awarded any military decorations indicating participation in combat.  In this regard, his DD-214 Form shows that he was awarded a Sea Service Deployment Ribbon with Bronze Star; in this context, the Bronze Star is not a medal but rather a ribbon device reflecting that he received more than one award of the Sea Service Deployment Ribbon and does not mean that he was actually awarded the Bronze Star Medal, much less one with a V device to denote valor in combat.  As previously stated, none of the aforementioned stressors were objectively verified despite exhaustive research on part of VA.  Otherwise, there is no objective historical documentation that corroborates his stressor accounts, including a careful review of his service personnel and medical records for any notation that might confirm the veracity of his stressor accounts.  The logs obtained by VA of the USS Arthur W. Radford do not corroborate any of the Veteran's stressor accounts and the research conducted by VA does not establish that the USS Arthur W. Radford ever participated in combat operations while the Veteran served aboard her, or that this vessel was anywhere in the vicinity of the Gulf of Sidra when, as an historical event, U.S. Navy fighter jets engaged and shot down two Libyan warplanes.  Absent any objective historical corroboration of the Veteran's alleged combat stressor, the Board finds the Veteran's account of being exposed to this particular stressor during active duty to be completely lacking in credibility.  

The Board has considered the places, types and circumstances of the Veteran's service as documented by his personnel and service treatment records, as well as all pertinent medical and lay evidence in the adjudication of this appeal.  The fact remains, however, that because the Veteran's alleged in-service stressors regarding his discovery of the decapitated head of a downed naval aviator, the electrocution of his shipmate friend, and his account of experiencing fear of death when he was ordered to inspect his vessel's propeller and propeller shaft are not combat-related, credible evidence other than the Veteran's own assertions is needed to corroborate the occurrence of these particular alleged in-service stressful experiences.  Simply stated, such evidence is lacking in this case, and there is nothing within the provisions of section 1154(b) (or elsewhere) that provides an exception to this evidentiary requirement.  Despite exhaustive attempts conducted by VA, these alleged non-combat stressors could not be verified.  The Veteran, on his part, failed to present any identifying information regarding the electrocuted crewman, or otherwise provide any corroborating witness statements regarding the other alleged stressors.  As previously noted, the Veteran's service personnel records reflect exemplary service and do not indicate any decline in performance that might obliquely indicate his exposure to a disruptive psychiatric stressor that would manifest itself in a corresponding decline in his military functioning.

Under these circumstances, the Board must conclude that the Veteran has not met the regulatory requirements for service connection for PTSD, and that, accordingly, his claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of any credible evidence to corroborate the occurrence of the Veteran's claimed in-service stressors, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




ORDER

Service connection for a chronic acquired psychiatric disability, to include PTSD, is denied.



____________________________________________
A. M. SHAWKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


